Citation Nr: 0614858	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and V.B.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

Procedural history

The veteran served on active duty from May 1980 to September 
1981 and from October 1990 to May 1991.

The veteran sought service connection for PTSD in December 
1998.  The RO denied service connection in a rating decision 
dated May 1999.  The veteran timely appealed the decision.

In may 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

Issues not on appeal

In an August 2001 rating decision, the RO denied numerous 
claims of the veteran.  She did not appeal.  The only issue 
which is currently in appellate status is the PTSD claim.




REMAND

The veteran seeks service connection for PTSD.  In substance, 
she contends that she suffers from PTSD caused by a 1988 rape 
while in Wisconsin and on a temporary period of active duty 
for training, and by a threat of sexual assault by service 
members while on active duty in 1991 in Saudi Arabia.  

Pursuant to 38 C.F.R. § 3.304(f) (2005) , three elements are 
required to establish service connection for PTSD.  The 
record must show: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  Evidence now in the record as to all three 
elements is sketchy at best.  

With regard to the first element, the record in this case is 
mixed.  The veteran was evidently initially diagnosed with 
PTSD in 1999, coincident in time with her claim for benefits 
from the government.  Prior to that time, she did not mention 
any of her purported stressor incidents, despite filing 
numerous claims with VA.  Indeed, there is not even a hint of 
the alleged stressors during an April 1995 VA psychological 
evaluation, and PTSD was not diagnosed.  

With respect to the second element, medical nexus, even if 
PTSD in fact exists, there is some question as to its origin.  
The veteran has indicated that she was sexually abused by a 
baby sitter long before service, in addition to the two 
purported incidents in service.      

Because of these ambiguities in the record, the Board 
believes that psychological and psychiatric opinions as to 
the existence and etiology of the claimed PTSD must be 
obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"]. 

With respect to the third element, stressors, in Patton v. 
West, 12 Vet. App. 272 (1999), the United States Court of 
Appeals for Veterans Claims (the Court) held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

A review of the veteran's contemporaneous service medical 
records and personnel records do not indicate that the 
veteran made any report to service authorities or medical 
personnel that she was sexually assaulted in 1988 or sexually 
threatened in 1991.  However, the veteran stated that as a 
result of her confrontation with one of the offending 
soldiers in Saudi Arabia, that soldier received non-judicial 
punishment at the company level.  The veteran did not, 
however, name the soldier who made the threat to her, nor did 
she describe the threat with specificity.  No official 
records pertaining to either the 1988 or 1991 incidents were 
in the record.

Since this case is being remanded for an evaluation as to the 
existence and etiology of the claimed PTSD, the Board 
believes that the veteran should be accorded another 
opportunity to provide specific, verifiable information 
concerning the purported stressors.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. With respect to the claimed PTSD 
stressors, VBA should write to and ask the 
veteran to identify as specifically as 
possible the names of any of the offending 
soldiers, their units, and the dates of 
the offenses.  Further, VBA should request 
that the veteran state with more precision 
exactly what occurred in 1991, including 
the statements that were made, where they 
were made and the names of any witnesses 
to the statements.  If the veteran can 
respond with specific information, VBA 
should take appropriate steps to obtain 
records pertaining to the incident(s) 
described.  

2. VBA should then arrange for the veteran 
to be examined by a psychologist.  The 
veteran's VA claims should be furnished to 
the examiner for review.  Appropriate 
diagnostic testing should be undertaken, 
as deemed necessary by the examiner, and 
the examiner should specifically comment 
on the validity of the test results.  In 
light of the medical history, an interview 
with the veteran, and the results of any 
testing performed, the examiner should 
provide a report which sets out the most 
likely current psychiatric diagnosis or 
diagnoses.  To the extent practicable, 
PTSD should either be diagnosed or 
specifically ruled out.  Also to the 
extent practicable, if PTSD is diagnosed, 
its etiology (pre-service, in service, or 
post service) should be discussed.  The 
examiner should comment on the 
significance, if any, of the veteran's 
delay in reporting various sexual 
assaults.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.   VBA should then arrange for the 
veteran's claims folder, to include the 
report of the psychologist, to be reviewed 
by a psychiatrist.  The reviewing 
psychiatrist  should provide a report 
which sets out the most likely current 
psychiatric diagnosis or diagnoses.  The 
existence, or non-existence, of PTSD 
should be addressed specifically.  If PTSD 
is diagnosed, its etiology should be 
discussed.  The reviewer should comment on 
the significance, if any, of the veteran's 
delay in reporting various sexual 
assaults.  If the reviewing psychiatrist 
deems it to be necessary, the veteran 
should be personally examined.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

4. After the development requested above 
has been completed to the extent possible, 
VBA should again review the record and 
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative, if any, 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





